SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2016 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . MANAGEMENT REPORT 2015 MANAGEMENT REPORT BRASKEM 2015 The Management of Braskem S.A. (“Braskem”) submits for your consideration this Management Report and corresponding Financial Statements, which are accompanied by the opinions of the Independent Auditors and the Fiscal Council for the fiscal year ended Dec. 31, 2015. 1. Message from Management The year 2015 was marked by a more unfavorable economic scenario in Brazil than initially expected, lower-than-expected GDP growth in China (6.9%, the lowest in 25 years), declines in international commodity prices and weakening currencies in emerging economies, led by the Brazilian real. The sharp slowdown in key sectors of the Brazilian economy, such as services, construction and infrastructure, affected the labor market by reducing income levels and consequently household spending and investment. The central bank’s Economic Activity Index points to a contraction of 3.85% in the accumulated until November 2015 compared to the prior year. Brazil's resin demand reached approximately 4,926 kton, decreasing 7.6% from 2014. This situation led Braskem to pursue opportunities in the export market during the year in order to maintain its plants in Brazil operating at high capacity utilization rates. In this context, Braskem sold 3,362 kton in Brazil in 2015, 6% less than in 2014, still representing a recovery of 1 p.p. in market share. In 2015, the Company posted record-high resin and basic petrochemical exports of 1.4 million tons and 1.5 million tons, respectively, representing increases of 28% and 1% on the prior year. In terms of feedstock , the year was marked by the signing of two important agreements: (i) in August 2015, the power supply agreement with CHESF, valid through 2037; and (ii) on Dec. 23, 2015, the petrochemical naphtha supply agreement with Petrobras for annual supply of 7 million tons of naphtha over five years, at a price corresponding to 102.1% of the ARA price reference. Crude oil prices fell sharply over the course of 2015, which reduced the competitive advantage of gas-based producers compared to naphtha-based producers. In this scenario, naphtha, the main feedstock used by the global petrochemical industry, registered an average price in the year of US$462/t, down 45% from 2014. The decline is partially explained by the 47% drop in crude oil prices in the period, to an average price of US$52/bbl, which were pressured by concerns with the expansion in global supply in a scenario of weaker demand, especially from China. The average price of natural gas in 2015 was US$139/t (US$2.76 /MMBTU), down 39% from 2014. The average spread 1 of Braskem’s thermoplastic resins 2 in Brazil reached US$1,125/ton in 2015, down 25% from 2014. In the case of the main basic petrochemicals, average spreads contracted by 20% compared to 2014, due to lower crude oil prices. United States, Europe and Mexico : Braskem’s USA & Europe operations posted significant results in 2015, supported by the operating performance, with record-high production, high petrochemical margins and stronger Polypropylene demand driven by economic growth. The Polypropylene plants in the USA & Europe operated at an average capacity utilization rate of 98%, up 6 p.p. on the prior year, and produced 1.97 million tons. Polypropylene spreads in the USA expanded 163% in 2015 due to lower propylene prices caused by oversupply and strong demand for Polypropylene in the U.S. market. 1 Difference between the price of petrochemicals and the price of naphtha. 2 53% Polyethylene (USA), 34% Polypropylene (Asia) and 12% PVC (Asia), in accordance with the capacity mix of Braskem’s industrial units in Brazil. Page 1 of 23 MANAGEMENT REPORT 2015 The petrochemical complex in Mexico, which is operated by the subsidiary Braskem Idesa, reached 99% completion. The utilities area is already operational and the main and accessory feedstocks have already been delivered to the site to support the cracker’s startup and the launch of polyethylene production. Polyethylene production is expected to start already in 1Q16, further improving diversifying in terms of feedstock profile (gas-based complex) and markets with the production of PE in North America. Braskem – Consolidated: In the year, Braskem posted record-high EBITDA of US$2,808 million, up 17% from the prior year. In Brazilian real, EBITDA also reached a record R$9,372 million, mainly supported by (i) operating performance; (ii) healthy resin spreads in the international market; (iii)higher export volume; (iv) good performance of the USA & Europe operations; and (v) the 42% average Brazilian real depreciation. In 2015, 43% of Braskem’s net revenue (ex-resales of naphtha and condensate) came from international market, due to its exports from Brazil and its operations in the United States and Germany. Consolidated net income for the year came to R$2,899 million, or R$3,140 million to the Company’s shareholders related to Parent Company net income. On Dec. 31, 2015, Braskem’s net debt stood at US$5,411 million, down 13% from the balance at the end of 2014. The reduction in net debt combined with the recovery in EBITDA in the last 12 months led financial leverage, as measured by the ratio of Net Debt to EBITDA in U.S. dollar, to decline from 2.58 times at the end of 2014 to 1.91 times at the end of 2015. In line with its strategy to reduce costs, Braskem launched a program with 11 work fronts, which include improving processes and optimizing the scope and structure, for potential recurring annual savings of R$400 million, whose benefits should be fully attained in 2017. In 2015, these initiatives captured recurring gains of R$156 million. In occupational safety, the recordable and lost-time injury frequency rate, considering both Team Members and Partners, was 0.68 accident per million hours worked, which is Braskem's best result ever, for seven consecutive years of reductions in injury rates. In environmental performance, Braskem made progress on various actions that supported record results in all of the eco-efficiency indicators. Braskem's commitment to sustainable development also supported important internal achievements and external recognition in 2015. During the year, Braskem was elected Best Corporation by the Carbon Disclosure Project Brazil (CDP Brazil) in the category transparency . The Company also confirmed its inclusion in the eleventh portfolio of the Corporate Sustainability Index (ISE) of the São Paulo Stock Exchange (BM&FBovespa); for the fourth year straight in the Dow Jones Sustainability Emerging Markets Index , and for the third straight year in Carbon Efficient Index (ICO2) of the BM&FBovespa . Braskem also was recognized by the survey conducted by the magazine Valor and the consultancy Strategy& as Brazil’s fourth most innovative company in the overall ranking and second place in the ranking of manufacturers. Acknowledgements: Management once again takes this opportunity to thank its Clients for the trust they place in Braskem, since this partnership motivates us to always follow a path of excellence, and to thank our Team Members, Partnership and Suppliers for their dedication and competence, which are critical to ensuring our accomplishments and results. We also thank our Shareholders for their support in ensuring the feasibility of our strategic projects, which are fundamental to strengthening the Company. Page 2 of 23 MANAGEMENT REPORT 2015 2.
